Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Danny Gipson, Appellant                               Appeal from the 5th District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-20-00066-CR         v.                         10F0430-005).     Memorandum Opinion
                                                      delivered by Chief Justice Morriss, Justice
The State of Texas, Appellee                          Stevens and Justice Carter* participating.
                                                      *Justice Carter, Retired, Sitting by
                                                      Assignment.


       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment by replacing the
statement under the “Terms of Plea Agreement” section with “Defendant to plead guilty to
charged offense after State dismisses enhancement allegations, punishment to be assessed by
Court.” As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Danny Gipson, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED DECEMBER 29, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk